Per Curiam.
The only ground of defence relied upon in this case, is the want of consideration for the note on which the suit is founded; and there is no colour for this objection. The note was given upon a fair settlement of a suit pending between the parties, respecting a farm in the possession of the plaintiff, on which settlement, and giving the note now in question, the plaintiff surrendered up the possession of the farm to the defendant.
There having been a previous arbitration between the parties, in relation to some part of the dispute between them, cannot impeach such settlement. They had a right to modify and alter what had previously taken place ; and *195the giving up the claim of the defendant under the award was one part of the consideration for the plaintiff’s surrendering the possession of the farm to the defendant. The plaintiff must, accordingly, have judgment upon the verdict,
Judgment for the plaintiff.